DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       GEORGE C. GRIMSLEY,
                            Appellant,

                                    v.

                        J. MICHAEL BURMAN,
                              Appellee.

                              No. 4D19-1393

                         [November 14, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Meenu Sasser, Judge; L.T. Case No. 50-2018-CA-003402-
XXXX-MB.

  George C. Grimsley, West Palm Beach, pro se.

  John Michael Burman of Reid Burman Lebedeker Xenic, West Palm
Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.